 406DECISIONSOF NATIONALLABOR RELATIONS BOARDContinental InsuranceCompanyandAmericanCommunicationsAssociation,CommunicationsTradeDivision,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 2-CA-11531June 26, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Pursuant thereto, the Respondent filed astatement in opposition to the motion and a cross-motion to transfer the case to a Trial Examiner forhearing.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Upon a charge filed by American Communica-tions Association, Communications Trade Division,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,herein called the Union, the General Counsel of theNational LaborRelationsboard, by the Acting Re-gionalDirector for Region 2, issued a complaintdatedMarch 29, 1968, against Continental In-surance Company, herein called the Respondent,alleging thatthe Respondent had engaged in andwas engagingin unfair labor practices within themeaningof Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved upon the Respondent.With respect to the unfair labor practices, thecomplaintalleges,in substance, that on or aboutMarch 6, 1968, the Union was duly certified by theRegional Director for Region 2 as the exclusivebargaining representative of the Respondent's em-ployees in certain appropriate units and that, on orabout March 13, 1968, and thereafter, the Respon-dent refused to recognize or bargain with the Unionassuchexclusivebargainingrepresentativealthough the Union requested the Respondent to doso.On April 16, 1968, the Respondent filed ananswer, denying the commission of the unfair laborpracticesalleged.On or about April 18, 1968, the General Counselfiled with the Regional Director a Motion for Sum-mary Judgment and a supporting memorandum, as-serting thatthere wereno issuesof fact or lawwhich had not already been litigated before anddetermined by the Board in its Decision andDirection of Elections in a prior representationcase,' and requesting an appropriate order remedy-ing the violations as alleged in the complaint.Thereafter, on April 23, 1968, the Board issued anOrder Transferring Proceeding to the Board and' 169 NLRB 600'CollinsA A,Anian Corporation.160 NLRB 1750Rulingon the Motion for Summary JudgmentThe record before usestablishesthat on May 4,1967, the Union filed a petition in Cases2-RC-14651and2-RC-14679seekingtorepresent certain appropriate units of claims ad-justers, examiners,and investigatorsemployed bythe Respondent in New York City, New York, andNewark, New Jersey, and Perth Amboy, New Jer-sey.After a hearing, the Board issued the aforesaidDecision and Direction of Elections on February 1,1968, in which it found appropriate bargainingunits of claims adjusters, examiners, and investiga-tors employed by the Respondent in New YorkCity, New York, and Newark, New Jersey, exclud-ing all other employees and supervisors as definedin the Act.In or about February 1968, elections were held inthe New York City and Newark units, which theUnion won. Thereafter, on March 6, 1968, the Re-gional Director certified the Union as the exclusivebargaining representative of the employees in eachof the said units.On March 7, 1968, the Union requested that theRespondent bargain with it. This request wasrefused, whereupon the Union filed the charges onwhich these proceedings are predicated.In its statementinopposition to the motionRespondent again contends,inter alia,that the unitscertified to be appropriate by the Board are in factinappropriate in that claims adjusters were im-properly included in both units and that the NewYork City unit was improperly limited to onebranch office.It is well settled that in the absence of newlydiscovered or previously unavailable evidence arespondent, in a Section 8(a)(5) proceeding, is notentitled to relitigate issues which were or couldhave been litigated in the prior representationproceeding.'These contentions had also been172 NLRB No. 48 CONTINENTAL INSURANCE COMPANYraised, and were considered and rejected by theBoard, in the representation case. Inasmuch as theRespondent has or could have litigated in therepresentation proceeding the issues it presently as-serts, it has not raised any issue which is properlytriable in the instant unfair labor practice proceed-ing.As all materialissueshave been previously de-cided by the Board, or are admitted by the Respon-dent, there are no matters requiring a hearing be-fore a Trial Examiner. Accordingly, the GeneralCounsel'sMotion for Summary Judgment isgranted and the Respondent's cross-motion is de-nied.'On the basis of the record before it, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation withheadquarters located inNew York City, New York,is engaged in the sale and servicing casualty, prop-erty, and life insurance. During the past year, arepresentative period, the Respondent had a grossannual income from premiums in excess of$500,000,and duringthe same period purchasedand caused to be transported and delivered in in-terstatecommerce to various locations in theUnited States, directly from States of the UnitedStates other than the State in which it is located,goods and materials valued in excessof $50,000.11.THE LABORORGANIZATIONAmerican Communications Association, Com-municationsTrade Division, International Brother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organizationwithin themeaningof Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitsThe following employees of the Respondent con-stitute units appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:(a)AllNew York City branch claims ad-justers, examiners, and investigators, excludingoffice, clerical,managerial, confidential, andprofessional employees, and guards, superviso-"Respondent's contention that theBoard is powerless to act upon a mo-tion for summary judgment has no basis in lawor policyWhen there are noquestions of fact to be determined, and the issuesto be resolved are only407ry adjusters, and other supervisors as definedin the Act.(b)AllNewark branch claims adjusters, ex-aminers,and investigators excluding office,clerical,managerial,confidential, and profes-sional employees, and guards, supervisory ad-justers, and other supervisors as defined in theAct.2.The certificationsIn or about February 1968, a majority of the em-ployees of the Respondent voting in secret ballotelections conducted among the employees in saidunits,under the supervision of the Regionaldirector for Region 2, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. On march 16, 1968, theUnion was certified as the exclusive collective-bar-gaining representative of the employees in the saidunits and the Union continues to be such represen-tative.B.The Request To Bargain and the Respondent'sRefusalCommencing on March 7, 1968, and continuingto date, the Union has requested and is requestingthe Respondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described units. OnMarch 13, 1968, and continuing to date, theRespondent did refuse, and continues to refuse, tobargain collectively with the Union as exclusive col-lective-bargaining representative of all employeesin said units.Accordingly, we find that the Respondent has,sinceMarch 13, 1968, refused to bargain collec-tivelywith the Union as the exclusive bargainingrepresentative of the employees in the appropriateunits, and that, by such refusal, the Respondent hasengaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations described in section 1, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningmatters of law, the Board is inherently empowered to grant such a motionSeeE-L Da, ze CI,'rolet,161 NLRB 1380 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDand obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and(1) of the Act,we shall order thatitcease and desist therefrom,and, upon request,bargaincollectively with the Unionas the exclusiverepresentative of all employees in the appropriateunits and,if understandings are reached,embodysuch understandings in signed agreements.CONCLUSIONS OF LAW1.Continental InsuranceCompanyis engaged incommerce within the meaning of Section2(6) and(7) of the Act.2.AmericanCommunicationsAssociation,CommunicationsTradeDivision,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America,is a labororganization within the meaningof Section 2(5) ofthe Act.3.All New York City branchclaims adjusters,examiners,and investigators,excludingoffice,cleri-cal,managerial,confidential,and professional em-ployees,and guards,supervisory adjusters, andother supervisors as defined in theAct; and allNewarkbranch claims adjusters, examiners, and in-vestigators excluding office, clerical, managerial,confidential,and professional employees, andguards, supervisory adjusters,and other supervisorsas defined in the Act, constitute units appropriatefor the purpose of collective bargaining within themeaning of Section9(b) of the Act.4. Since March 6, 1968,the above-named labororganization has been the exclusive representativeof all employees in the aforesaid appropriate unitsfor the purposes of collective bargaining within themeaning of Section9(a) of the Act.5.By refusing on March13, 1968,and at alltimes thereafter,to bargaincollectivelywith theabove-named labor organization as the exclusivebargaining representative of all the employees inthe appropriate units,the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interferedwith,restrained, andcoerced, and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed to them in Section7 of the Act, and hasthereby engaged in, and is engaging in, unfair labor' In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andpractices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that the ContinentalInsuranceCompany, New York City, New York, itsofficers, agents, successors,and assigns,shall:1.Ceaseand desist from:(a) Refusing to bargaincollectivelyconcerningwages, hours, and other termsand conditions ofemployment,with American Communications As-sociation,CommunicationsTradeDivision,Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America,as the ex-clusive bargaining representativeof its employeesin thefollowingappropriate units:1.All New York City branchclaims adjusters,examiners,and investigators, excludingoffice,clerical,managerial,confidential, and profes-sional employees,and guards,supervisory ad-justers, andothersupervisors asdefined in theAct.2.AllNewark branchclaims adjusters, ex-aminers, and investigators excludingoffice,clerical,managerial,confidential,and profes-sional employees, and guards,supervisory ad-justers, and other supervisors as defined in theAct.(b) In anylikeor relatedmanner interferingwith, restraining, or coercing employees in therights guaranteedto them bySection7 of the Act.2.Takethe following affirmativeaction whichthe Board finds will effectuatethe policies of theAct:(a)Upon request,bargain with the above-namedlabor organization,as the exclusive representativeof all employees in the aforesaid appropriate unitswithrespect to wages,hours,and other terms andconditions of employment, and, if understandingsare reached, embody suchunderstandings in signedagreements.(b) Post at its place of businessinNew YorkCity, New York,and Newark,New Jersey,copiesof theattached notice marked"Appendix. "a Copiesof said notice,on formsprovided bythe RegionalDirector for Region 2, after beingduly signed bythe Respondent's representative, shall be posted byOrder" the words"a Decree of the United States Courtof Appeals Enforc-ing an Order - CONTINENTAL INSURANCE COMPANY409it immediately upon receipt thereof,and be main-tained by the Respondent for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shallbe taken by theRespondent to insure that said notices are not al-tered,defaced,or coveredby any othermaterial.(c)Notifythe Regional Director for Region 2, inwriting,within 10 days from the dateof this Order,what steps have been taken tocomply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLaborRelations Board and in order to effectuatethe policies of the NationalLaborRelations Act, asamended,we hereby notify you that:WE WILLNOT refuse to bargaincollectivelywith American Communications Association,CommunicationsTradeDivision,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees inthe bargaining units described below.WE WILL NOTin any like or related mannerinterfere with, restrain,or coerce employees inthe exercise of the rights guaranteed them bySection7 of the Act.WE WILL,upon request,bargain with theabove-named Union,as the exclusive represen-tative of all employees in the bargaining unitsdescribed below,with respect to wages, hours,and other terms and conditions of employ-ment,and, if an understanding is reached, em-body suchunderstanding in a signed agree-ment.The bargaining units are:1.All New York City branch claims ad-justers, examiners,and investigators, ex-cludingoffice,clerical,managerial, con-fidential, and professional employees, andguards, supervisory adjusters,and othersupervisors as defined in the Act.2.AllNewarkbranch claims adjusters,examiners, and investigators excluding of-fice,clerical,managerial,confidential, andprofessional employees,and guards,super-visory adjusters,and other supervisors asdefined inthe Act.CONTINENTAL INSURANCECOMPANY(Employer)DatedBy(Representative) (Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or coveredby any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,745 FifthAvenue,New York, New York10022,Telephone751-5500.